DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/06/2020.
Acknowledgment is made of applicant's Preliminary Amendment, filed 02/08/2021.Claims 21-37 are pending. Claims 21 and 34 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.



Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Application is a CON of 16/126,563, see ADS for priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/22/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
If applicable, applicant is requested to check other  informality, language, spelling, typo  issues, informal marks in specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Objections
Claims 21, 22, 24-26, 28, 30-31, 34-37  are objected to because of the following informalities (problems that don't rise to the level of causing the claim to be indefinite as best understood by examiner):
Claims 21, 22, 24-26, 28, 30-31, 34-37  recites “resistive memory device” as part of memory cell and the language “device” in context of the claim language is subject to multiple interpretations, the language is objected to. Device generally refers to fully functioning units (or end device) and generally not something that is part of unit memory cell. It appears that the language should refer to “resistive element”. Correction is required.
If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 26 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 26 recites the terms "a word line" (lines 3) and “at least two select lines” second switch” (lines 4) are  redundant terms that render the claim indefinite for being ambiguous because the terms have already  been recited in antecedent claim 21. It is unclear if the claims are referring to previously mentioned terms word line and select switches as in claim 21 or, are setting forth another set of terms. For the purpose of art rejection, they are treated as different terms than in claim 21 (see art rejection for full interpretation)
Similarly, claim 37 recites “a word line”, “at least two select lines” which are  redundant terms that render the claim indefinite for being ambiguous because the terms have already  been recited in antecedent claim 35. See art rejection for full interpretation.
Correction required.
If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


10.	Claims 21-23, 27-29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable/ obvious over Garbin et al. (US 2018/0144240 A1).
Regarding independent claim 21, Garbin teaches a resistive random-access memory (RRAM) system (Fig. 1: 100 unit system employed with e.g. Fig. 10 resistive MRAM device. See examiner annotated version of Garbin Fig. 10 for all Fig. 10 references. See para [0074] for applicable resistive memory types and See Fig. 2-Fig. 14 for illustrated components), comprising: 
a plurality of RRAM cells (Fig. 10: 100 is one cell; see e.g. two cells shown in Fig. 10. See also Fig. 3:100), 
each (Fig. 10: 100) comprising: 

    PNG
    media_image1.png
    455
    1093
    media_image1.png
    Greyscale

a bit line (Fig. 10: BL); and
at least two resistive memory devices (Fig. 10: w0, /w0) coupled to the bit line (Fig. 10: BL); and
comparator circuitry (Fig. 10: Sense Amplifier. See also Fig. 3: 210. Encompasses function of comparator) coupled to the bit line (Fig. 10: BL) of each of the plurality of RRAM cells (see Fig. 10: 100).
Even though Garbin teaches S1, S2 distinct physical lines coupled to vertical FETs, 
 doesn’t explicitly teach S1 and S2 as select lines in the cell structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the physical lines S1, S2 as select lines, since it is well understood that combination biasing e.g.  biasing from the conductor plate layer (connected to e.g. S1, S2 source of selection FETs) and biasing in gate of selection FETs would perform the selection function through lines e.g. S1, S2.
Regarding claim 22, Garbin teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells (Fig. 10: 100)
further comprises:
• a word line (para [0085]: word line. see Fig. 10: row line or, word line associated with activation signals X0, /X0. See Fig. 3 or Fig. 13 for equivalent word line connection through access transistors 107, 108);
• at least two select lines (Fig. 10: S1, S2); and
• at least two switches (Fig. 10: X0, /X0 transistors “vertical FETs”. See also Fig. 3 for equivalent access transistor. See para [0079]: transistor), each switch having a gate coupled to the word line (See Fig. 3 or Fig. 13: gate of access transistors coupled to row line associated with X0, /X0) and 
each switch (Fig. 3: X0, /X0 transistors) coupled to a respective select line (Fig. 10: S1, S2), wherein each switch (Fig. 3: X0, /X0 transistors) is coupled to a respective resistive memory device (Fig. 3: w0, /w0).
Regarding claim 23, Garbin teaches the RRAM system of claim 22, wherein the at least two switches are transistors (para [0078]: “vertical FETs”).
Regarding claim 27, Garbin teaches the RRAM system of claim 21, wherein the comparator circuitry provides a bit count of operations performed by the plurality of RRAM cells (in context of para [0092]: TABLE1, para [0093]: XNOR logic function requires bit count of stored program states of cells).
Regarding claim 28, Garbin teaches the RRAM system of claim 21, further comprising:
• memory control circuitry (para [0101]: "peripheral control units") coupled to the plurality of RRAM cells (e.g. Fig. 10: 100 or, Fig. 3: 100) and configured to:
• set a resistance of one of the at least two resistive memory devices to represent a binary weight value (para [0093]: "binary weight value w"); and
• provide a signal representative of a binary input value to an input of one of the at least two resistive memory devices (para [0093]: signal associated with" ... activation value x ... ");
• wherein the comparator circuitry  (Fig. 10: Sense Amplifier or, Fig. 3: 210) comprises a comparator having a first input coupled to the bit line of one of the plurality of RRAM cells (Fig. 10: Vsense or, Fig. 3: 104 input which comprises input from cells) and 
an output (e.g. Fig. 3: 104 output) configured to provide an output signal representative of a binary value that is equal to an exclusive NOR of the binary weight value and the binary input value (para [0093]: " .. The XNOR (or multiplication) output appears at the output port 104 ... " Output from e.g. Fig. 3: 104 is propagated to sense amplifier output and is closely correlated).
Regarding claim 29, Garbin teaches 29 the RRAM system of claim 28, wherein the memory control circuitry (Fig. 10 and para [0101]) is further configured to provide a reference signal (Fig. 10: Vref) to a second input of the comparator (Fig. 10: sense amplifier).
Regarding claim 31, Garbin teaches the RRAM system of claim 28, wherein the memory control circuitry is configured to set the resistance of the one of the at least two resistive memory devices such that a binary high state is represented as a low resistance and a binary low state is represented as a high resistance (see Fig. 3: complementary weights per cell e.g. w, /w is inclusive of the claimed limitation).
Regarding claim 32, Garbin teaches the RRAM system of claim 31, wherein the memory control circuitry is
configured to provide the signal representative of the binary input value such that the binary high state is represented as a positive voltage and the binary low state is represented as a zero voltage (see para [0092]: Table 1 right two columns)..
Regarding claim 33, Garbin teaches the RRAM system of claim 28, wherein the memory control circuitry is further configured to simultaneously read from the plurality of RRAM cells (XNOR manipulation disclosed in para [0075], para [0092] and para [0093] requires simultaneously read from LRS, HRS RRAM cells to produce XNOR function result).
Regarding independent claim 34, Garbin teaches a resistive random-access memory (RRAM) ((Fig. 1: 100 unit system employed with e.g. Fig. 10 resistive MRAM device. See also further illustrated in Fig. 2-Fig. 14. See examiner annotated version of Garbin Fig. 10 for all Fig. 10 references. See para [0074] for applicable resistive memory types), comprising:
• a RRAM cell (Fig. 10: 100) comprising:
• a bit line (Fig. 10: BL);
• at least two resistive memory devices (Fig. 10: w0, /w0) coupled to the bit line (Fig. 10: BL); and
• a comparator (Fig. 10: sense amplifier) including a first input (Fig. 10: Vsense input node) coupled to the bit line (Fig. 10: BL); and
• memory control circuitry (para [0101]. see Fig. 1: 101, 102, 104 combined. See para [0071]) configured to:
• set a corresponding resistance of each of the at least two resistive memory devices (para [0071]: weights and activations. See also para [0069]); and
• perform a read operation of the RRAM (para [0075] and para [0093]: sense amplifer 210 uses readout port 104 for read operation).

 doesn’t explicitly teach S1 and S2 as select lines in the cell structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the physical lines S1, S2 as select lines, since it is understood that combination biasing in the conductor plate layer (connected to source of selection FETs) and biasing in gate of selection FETs would perform the selection function.
Regarding claim 35, Garbin teaches the RRAM of claim 34, further comprising:
• a word line;
• at least two select lines; and
• at least two switches, each switch having a gate coupled to the word line and each switch coupled to a respective select line, wherein each switch is coupled to a respective resistive memory device. (see Claims 1 and 2 rejection)


11.	Claims 24-26, 30, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2018/0144240 A1),  in view of  Chen (US 20100118588 A1). Further supported by Common Knowledge in the Art.
Regarding claim 24, Garbin teaches the RRAM system of claim 21. 
Even though Garbin para [0093], para [0099] teaches Vref as second input port of comparator needed for reading; and according to common knowledge in the art, Vref for reading cells can be employed using many ways including  two resistive memory devices coupled to a second input of the comparator,
Garbin is silent with respect to remaining provisions of this claim.

 each of the plurality of RRAM cells (target for read or write of Fig. 7) further comprises at least two additional resistive memory devices coupled to the comparator circuitry (Fig. 7: Low R, High R reference cells employed for read of a target cell).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen into the teachings of Garbin such that claimed limitations are met in order to provide read accuracy using reference cells..
Regarding claim 25, Garbin and Chen teaches the RRAM system of claim 24.  Chen teaches the comparator circuitry comprises a comparator having a first input coupled to the bit line of one of the plurality of RRAM cells and a second input coupled to a second bit line corresponding to the at least two additional resistive memory devices (Fig. 7 and comparator input configuration).
Regarding claim 26, Garbin and Chen teach the RRAM system of claim 24. Garbin teaches wherein each of the plurality of RRAM cells (see e.g. Fig. 11 configuration applicable, where four units can be used in various combinations as taught in Fig. 13 disclosure) further comprises:
• a word line (e.g. Fig. 11:word line with x2, /x2, x3, /x3) ;
• at least two select lines (e.g. Fig. 11: analogous to Fig. 10, associated select lines with plate and vertical FETs) ; and
• at least four switches (Fig. 11: transistors with x2, /x2, x3, /x3) , each switch having a gate coupled to the word line (see Fig. 11 configuration)  and 
each switch coupled to a respective select line (Fig. 11: analogous to Fig. 10, associated four select lines with plate), wherein each switch is coupled to a respective resistive memory device (see Fig. 11: w2, /w2, w3, /w3).
Regarding claim 30, Garbin and Chen teach the RRAM system of claim 28, wherein:
• the plurality of RRAM cells further comprises at least two additional resistive
memory devices coupled to a second input of the comparator; and (See Claim 25 rejection).

• the comparator compares a first compare signal corresponding to the at least two resistive memory devices with a second compare signal corresponding to the at least two additional resistive memory devices (Fig. 10: for read purposes. See Claim 25 rejection).
Regarding claim 36, Garbin teaches the RRAM of claim 34. 
Even though Garbin para [0093] teaches Vref required for second input port of comparator and Vref can be employed using many way including  two resistive memory devices coupled to a second input of the comparator,
Garbin is silent with respect to remaining provisions of this claim.
Chen teaches  - 
at least two additional resistive memory devices coupled to a second input of the comparator (Fig. 7: Low R, High R reference cells employed).

Regarding claim 37, Garbin and Chen teach the RRAM of claim 36. Garbin teaches further comprising:
• a word line (Fig. 11: word line with e.g. x3, /x3);
• at least two select lines (Fig. 11: addition select line for additional cells shown); and
• at least four switches (Fig. 11: e.g. transistors with x1, /x1, x2, /x2), 
each switch having a gate coupled to the word line (see Fig. 3 configuration and Fig. 10 configuration in context of Fig. 11 cells) and 
each switch coupled to a respective select line, wherein each switch is coupled to a respective resistive memory device (see Fig. 3 configuration and Fig. 10 configuration in context of Fig. 11 cells).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,706,923 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
For example, 
Regarding claim 21, US 10,706,923 B2 teaches a resistive random-access memory (RRAM) system, comprising: (US 10,706,923 B2 claims 1 and 4)
• a plurality of RRAM cells, each comprising: (US 10,706,923 B2 claim 4)
• a bit line; and (US 10,706,923 B2 claim 4)
• at least two resistive memory devices coupled to the bit line; and (US 10,706,923 B2 claims 1 and 4)
• comparator circuitry coupled to the bit line of each of the plurality of RRAM cells. (US 10,706,923 B2 claims 1 and 4).
Similarly, Regarding claim 34, US 10,706,923 B2 claims 1, 4 teaches all limitations.
Similar analysis can be performed to show that, dependent claims inclusive of 21-37  are obvious over US 10,706,923 B2 claims 1-8.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 20200098428 A1: Teaches DIGITAL RRAM-BASED CONVOLUTIONAL BLOCK. Fig. 1-Fig. 10 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)